

113 HR 3418 IH: Housing Native Heroes Act of 2013
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3418IN THE HOUSE OF REPRESENTATIVESOctober 30, 2013Mr. Kilmer (for himself and Mr. Cole) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo establish a demonstration program to provide rental assistance and supportive housing for homeless or at-risk Indian veterans.1.Short titleThis Act may be cited as the Housing Native Heroes Act of 2013.2.Demonstration of rental assistance for homeless or at-risk Indian veteransSection 8(o)(19) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)) is amended by adding at the end the following:(D)Indian veterans housing rental assistance demonstration program(i)DefinitionsIn this subparagraph:(I)IndianThe term Indian has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).(II)Indian landsThe term Indian lands has the meaning given the term in section 3 of the Native American Business Development, Trade Promotion, and Tourism Act of 2000 (25 U.S.C. 4302).(III)Tribal organizationThe term tribal organization has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).(ii)Authorization of programThe Secretary may use not more than 5 percent of the amounts made available for rental assistance under this subsection to carry out a rental assistance and supportive housing program, in conjunction with the Secretary of Veterans Affairs, for the benefit of Indian veterans who are homeless or at-risk of homelessness and who are residing on or near Indian lands.(iii)ModelThe program described in clause (ii) shall be modeled on the rental assistance and supportive housing program authorized under this paragraph and applicable appropriations Acts, including administration in conjunction with the Secretary of Veterans Affairs, except that the Secretary may make necessary and appropriate modifications to facilitate the use of the program by Indian grant recipients to serve eligible Indian veterans.(iv)Eligible recipientsRental assistance under clause (ii) shall be made available through recipients eligible to receive grants under section 101 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4111).(v)Funding criteriaRental assistance under clause (ii) shall be awarded based on—(I)need;(II)administrative capacity; and(III)any other funding criteria established by the Secretary in a notice published in the Federal Register after consulting with the Secretary of Veterans Affairs.(vi)AdministrationRental assistance made available under clause (ii) shall be administered in accordance with the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.), except that grantees shall—(I)submit to the Secretary, in a manner prescribed by the Secretary, reports on the use of rental assistance provided under the demonstration program; and(II)provide to the Secretary information specified by the Secretary to assess the effectiveness of the demonstration program in serving eligible veterans.(vii)ConsultationThe Secretary, in coordination with the Secretary of Veterans Affairs, shall consult with recipients of grants under section 101 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4111) and any other appropriate tribal organization on the design of the demonstration program to ensure the effective delivery of rental assistance and supportive services to persons eligible to receive assistance under this subparagraph.(viii)Waiver(I)In generalExcept as provided in subclause (II), the Secretary may waive or specify alternative requirements for any provision of law (including regulations) that the Secretary administers in connection with the use of rental assistance made available under this subparagraph if the Secretary finds that the waiver or alternative requirement is necessary for the effective delivery and administration of rental assistance made available under this subparagraph to Indian veterans.(II)ExceptionThe Secretary shall not waive or specify alternative requirements under subclause (I) for any provision of law (including regulations) relating to labor standards or the environment..